Exhibit 10.30

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

AMENDMENT NO. 3 TO

TECHNOLOGY LICENSE AGREEMENT

This Amendment No. 3 (“Amendment No. 3”) dated as of June 29, 2005 (the
“Amendment No. 3 Effective Date”) to that certain Technology License Agreement
dated January 25, 2004 (the “Original Agreement”) by and between ANOTO AB, a
company incorporated under the laws of Sweden (“Anoto”), ANOTO GROUP AB, a
company incorporated under the laws of Sweden (“Anoto Group”) and LEAPFROG
ENTERPRISES, INC., a company incorporated under the laws of Delaware
(“LeapFrog”). Each of Anoto, Anoto Group, LeapFrog are referred to as a “Party”,
and collectively as the “Parties”. Capitalized terms not defined in this
Amendment No. 3 will have the meaning ascribed to them in the Original
Agreement.

BACKGROUND

The Parties entered into the Original Agreement as of January 25, 2004.

The Parties desire to amend certain portions of the payment schedule set forth
in Schedule G (Royalty and Payment Schedule) of the Original Agreement as set
forth herein.

Based on the foregoing, and in consideration of the mutual promises and
covenants set forth below and other good and valuable consideration the receipt
and adequacy of which is hereby acknowledged, the Parties hereby agree as
follows:

AGREEMENT

1. Amendments to Payment Schedule.

1.1 Second Advance Royalty Payment. Section 5.5(b) of Schedule G of the Original
Agreement (as amended by Amendment No. 2) is hereby replaced in its entirety
with the following:

[*] shall be paid upon the execution of Amendment No. 3.

1.2 Third Advance Royalty Payment. Section 5.5(c) of Schedule G of the Original
Agreement is hereby replaced in its entirety with the following:

[*] shall be paid upon the latter of [*] or final acceptance of [*]).

2. Effective of this Amendment. Except as expressly set forth herein, the
Original Agreement shall remain in full force and effect in accordance with its
terms.

3. Miscellaneous. This Amendment No. 3, the Original Agreement and all other
duly executed, written amendments to the Original Agreement represent the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings with respect to the subject
matter hereof.



--------------------------------------------------------------------------------

In witness whereof, the Parties hereto have executed this Amendment No. 3 as of
the Amendment No. 3 Effective Date.

 

LEAPFROG ENTERPRISES, INC.     ANOTO AB By:  

/s/ Mark Flowers

    By:  

/s/ Anders Tormod

Mark Flowers, CTO     Anders Tormod, CEO       By:  

/s/ Mats Blom

      Mats Blom, Chief Financial Officer

Address for Notices:

6401 Hollis Street, Suite 100

Emeryville, CA 94608 USA

Fax: (510) 420-5011

Attention: VP, Legal Affairs

   

Address for Notices:

Scheelevägen 19 C

223 70 Lund, SWEDEN

Fax: +46 46 540 12 02

Attention: Chief Executive Officer

      ANOTO GROUP AB       By:  

/s/ Christer Fåhraeus

     

Christer Fåhraeus, Chairman

 

Address for Notices:

Scheelevägen 19 C

223 70 Lund, SWEDEN

Fax: +46 46 540 12 02

Attention: Chairman

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.